Citation Nr: 0303076	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service 
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran had active service from September 1969 to April 
1972.  Service in Vietnam is indicated by the evidence of 
record.

The veteran was granted service connection for PTSD in a 
February 2001 rating decision and was awarded a 50 percent 
disability rating.  The veteran disagreed with the rating 
assigned and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2002.  


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment, as evidenced by objective clinical 
findings of chronic suicidal and homicidal ideation, making 
him at high risk for further self-injury and/or injury to 
others, profound social alienation, increasing depression, 
interactions interrupted by flashbacks, challenging his 
ability to control his temper and behavior, mistrust of 
others and resentment towards authority figures, with rapid 
deterioration in his overall condition.




CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7,  4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In April 1998, the RO sent the veteran a PTSD development 
letter, which spelled out the kind of evidence needed to 
substantiate his claim, and which notified the veteran of 
specific information that was needed to research his claim.  
The RO informed the veteran that he was responsible to 
provide this information, and enclosed a form for the veteran 
to complete and return.  The veteran was also informed of the 
evidence the RO would obtain.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the February 
2001 rating decision and by the February 2002 statement of 
the case (SOC), which contained a section setting forth in 
detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service records and service medical records, as well as his 
VA outpatient treatment and hospitalization records.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his February 2002 VA Form 
9 that he did not want a BVA hearing or a hearing before the 
RO.  The veteran submitted medical evidence directly to the 
Board in March 2002, and his representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA, and for the reasons expressed above finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).




Specific schedular criteria

Under Diagnostic Code 9411 [PTSD], the following levels of 
disability are included.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

GAF 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  He essentially contends that the level of 
disability caused by the PTSD is more severe than is 
contemplated by the currently assigned rating.  In his March 
2002 Form 646, his representative requested a 100 percent 
evaluation for PTSD based on total disability in obtaining 
gainful work and serious dysfunction both socially and 
industrially.

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with a personality disorder and alcohol abuse.  
These disorders are not service-connected, and such disorders 
are in fact subject to significant restrictions regarding 
service connection. 

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2002).  The law also 
precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.301; Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  However, the United States Court of Appeals for 
the Federal Circuit in Allen determined that 38 U.S.C. § 1110 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  

In this case, the veteran's alcohol dependence is not service 
connected, and the issue of whether the veteran's alcohol 
dependence is secondary to his service connected PTSD is not 
before the Board.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   

In any event, as will be discussed in more detail below, the 
Board believes that there is sufficient evidence of record to 
attribute total occupational and social impairment to the 
veteran's PTSD irrespective of his nonservice-connected 
disorders.  The Board notes that the veteran's GAF score of 
40, noted in January 1998, during a period where he was 
admittedly drinking heavily, is not significantly different 
from his GAF score of 35, recorded in March 1999, and a score 
of 45, recorded in May 1999, both accompanied by findings 
that his alcohol abuse was in remission.  

With regard to the personality disorder, while such was 
diagnosed by the March 1999 examiner, she did not discuss it 
in detail, but focused her discussion on the veteran's PTSD 
symptoms, such as flashbacks observed during the examination.  
As stated above, the examiner went on to record a GAF score 
of 35; and, as will be discussed in more detail below, she 
made findings that the Board finds consistent with total 
occupational and social impairment.  The Board does not 
believe that this examiner, nor the medical evidence in 
general, adequately distinguish the symptoms attributable to 
the veteran's personality disorder from those attributable to 
his service-connected PTSD.  Further, it appears from the 
March 1999 examination report that the focus of the 
examiner's discussion and findings was on the veteran's PTSD.  
The Board will accordingly treat all psychiatric symptoms not 
specifically attributed to other disorders as part of the 
service-connected PTSD.  



Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [PTSD] (2002).  Although 
Diagnostic Code 9411 pertains specifically to PTSD, with the 
exception of eating disorders, all mental disorders are rated 
under the same criteria in the rating schedule.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 100 
percent rating.  

A review of the evidence of record shows significant 
psychiatric symptomatology due to PTSD.  The Board notes 
primarily the veteran's repeated suicide attempts, suicidal 
and homicidal ideation, his GAF scores, disabling flashbacks, 
his unemployment, and findings attributing these symptoms to 
his PTSD, as well as the severe degree of other 
symptomatology as suggesting that his PTSD is significantly 
worse than is reflected by the current 50 percent rating.  
Although some of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, are not entirely 
consistent with the finding of total social and occupational 
impairment, it is the judgment of the Board that application 
of the schedular criteria to the veteran's symptoms more 
closely approximates that which allows for a 100 percent 
rating.  See 38 C.F.R. § 4.7 (2002); see also Mauerhan v. 
Principi, 16 Vet. App. 436 [the specified factors for each 
incremental rating were examples rather than requirements; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

In particular, the Board's decision is based on evidence 
demonstrating total occupational and social impairment, due 
to such symptoms as chronic suicidal and homicidal ideation, 
profound social alienation, increasing depression, 
interactions interrupted by flashbacks, challenging the 
veteran's ability to control his temper and behavior, 
mistrust of others and resentment towards authority figures, 
with rapid deterioration in his overall condition.  The 
Board's decision is also based on evidence of past suicide 
attempts, as described in the March 1999 examination report 
and a February 1999 treatment report.  The March 1999 
examiner noted attempts involving electrocution, natural gas 
inhalation and overdoses.  She also noted a rapid 
deterioration in the veteran's condition and noted that the 
veteran was at high risk for further self-injury and or 
injury to others, although she concluded that such risk was 
not immediate.  

The Board's finding of total social impairment is further 
based on evidence from the March 1999 examination that is 
consistent with a finding of persistent delusions or 
hallucinations.  The veteran's interaction with the examiner 
was noted to have been repeatedly interrupted by flashbacks 
and intrusive thoughts.  During these periods, he was noted 
to speak slowly, and was at times circumstantial and 
tangential in his speech.  A minor disruption noted by the 
examiner caused the veteran to become tense and concerned 
that, in his words, he was fixing to blow and lose it.  The 
examiner noted that, physically, he became tense in his jaw 
and upper trunk.  His pupils dilated and he began breathing 
heavily and perspiring profusely.  He visibly trembled.  
Tears welled in his eyes.  He repeated, no, no, no!  A 
February 1998 PTSD discussion group report noted that such 
flashbacks and intrusive recollections occurred in response 
to many stimuli, such as thunder, helicopters and engines 
backfiring.  

In addition, the March 1999 examiner noted that the veteran 
suffered irritability, social withdrawal, suspiciousness, 
mistrust of others, worsening personal relationships, rage 
attacks and temper outbursts.  Such symptoms were noted to be 
increasing in intensity.  The veteran stated that he had no 
friends and did not socialize unless absolutely necessary.  
Other than his PTSD group, he described himself as a 
"hermit".  The March 1999 examiner noted great inter- and 
intra-personal difficulties.  In May 1999, the veteran was 
noted to have profound feelings of alienation and 
abandonment.  In a July 1999 statement, the veteran 
complained that his anxiety and irritability have caused many 
problems in social settings, as well as with friends and 
family, and have caused a lack of trust in other people 
contributing to two divorces.  

The Board's finding of total social impairment is also based 
on evidence consistent with a determination that the veteran 
presents a persistent danger of hurting himself or others.  
The March 1999 examiner noted that the veteran had homicidal 
ideas in regard to those who make him angry.  The veteran 
complained to her that he had a low flash point, and that it 
takes little to ignite him into an argument or physical 
altercation.  The veteran stated that he fears being in 
public when a flashback occurs, and he keeps non-firearm 
weapons available for use in his home in case of an invasion.  
The examiner found that his chronic suicidal and homicidal 
ideation leave him at high risk for further self-injury and 
or injury to others.  

For many of the same reasons listed in regard to social 
impairment, the veteran is also deemed to be totally 
occupationally impaired.  The Board notes primarily his 
difficulty with his temper and his difficulties interacting 
with the examiner, as well as his reluctance to leave the 
protected environment of home or his therapy sessions for 
fear of flashbacks and loss of control.  In addition, the 
March 1999 examiner noted a mistrust of others and resentment 
towards authority figures, as well as worsening short-term 
memory, energy, interest, attention and concentration.  The 
veteran was described as hyper alert, and he jumped at the 
sound of a nearby phone ringing.  The examiner noted that the 
veteran worked for twenty years as a debt collector and quit 
in March 1997 because of stress.  He also worked as a 
security guard and in a machine shop. In August 1999, the 
veteran was noted as presently unemployed and not ready to 
seek employment.  In a July 1999 statement, the veteran 
stated that confrontations with employers have resulted in 
the loss of more than one job.  

In addition to the above medical findings, the Board notes 
that the veteran's GAF scores are also consistent with total 
industrial and social impairment.  The veteran's lowest GAF 
score is 30, measured in May 2002.  He has also registered 
scores of 45 in May 1999, 32 in March 1999, and 40 in January 
1998.  With the exception of the score of 45, these scores 
reflect some impairment in reality testing or communication 
and mood.  The most recent score of 30 indicates behavior 
which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  It is 
again noted that the March 1999 examiner found rapid 
deterioration in the veteran's condition.

Thus, even though all of the criteria for the assignment of a 
100 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD, 
being reflective of major impairment in occupational and 
social functioning, bordering on inability to function in all 
areas, is more serious than the "reduced reliability" 
contemplated for the currently assigned 50 percent level, and 
more closely approximates total occupational and social 
impairment as contemplated by the 100 percent disability 
rating.  

Fenderson considerations 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, although the evidence indicates that a 
deterioration in the veteran's condition has recently 
occurred, the medical evidence of record appears to support 
the proposition that the veteran's service-connected PTSD has 
not changed appreciably during the period on appeal (from 
March 1998 to present).  The Board notes a GAF score of 35 
recorded in March 1998.  The veteran was unemployed during 
the entire period on appeal.  Based on the record, the Board 
finds that a 100 percent disability rating is properly 
assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
contention that he is totally socially and occupational 
impaired due to the effects of PTSD.  Accordingly, the claim 
for a 100 percent rating is granted.


ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

